Citation Nr: 1330887	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-11 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder (claimed as jungle rash).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to March 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2011, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who has since retired.  In a January 2013 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In January 2013, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012) (the Board member who conducts the hearing will participate in making the final determination of the claim).  As a result, in July 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

This case was previously before the Board in February 2012 and March 2013 for appellate review.  The issue on appeal was remanded for further development.  

The Board notes that the appeal originally included the issue of entitlement to service connection for a left eye disorder.  However, during the pendency of the appeal, the RO issued a rating decision in September 2012 and granted service connection for chorioretinal scars (claimed as a left eye condition.  The Veteran and his representative agreed during the July 2013 hearing that the benefit had been granted in full.  Moreover, the Veteran has not disagreed with that decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

After the issuance of a September 2012 supplemental statement of the case (SSOC), in October 2012, the Veteran submitted additional post-service treatment records from Laughlin Air Force Base and a medical opinion from a medical officer at Laughlin Air Force Base.  At the time of the hearing, the Veteran also submitted copies of the additional evidence received by VA in October 2012 with a waiver of the RO's initial consideration.  See 38 C.F.R. § 20.1304 (2012). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.



FINDING OF FACT

The Veteran has been shown to currently have psoriasis that that is causally or etiologically related to his military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a skin disorder, characterized as psoriasis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran asserts that he has a current skin disorder that originally manifested during service in Utapao, Thailand.  See hearing transcript, p. 3.  He reports that he was treated for "jungle rash" during service and has claimed that the rash continued and spread from his groin area to his arms, chest, and head since service.  Id. at 4, 7.

A review of the Veteran's service treatment records shows that he was treated for a rash on his forearm in May 1974, tinea cruris in March 1975, and a rash on the inside of both of his legs and groin in October 1975.

A review of the post-service treatment records, including primary care records from Laughlin Air Force Base, October 2008 dermatology records from Lackland Air Force Base, a private medical opinion dated in December 2011, a March 2012 VA skin examination report, and an October 2012 medical opinion from a medical officer at Laughlin Air Force Base, demonstrates that the Veteran has a current skin disorder.  For example, in an October 2008 dermatology treatment note from Lackland Air Force Base, the Veteran complained of an erythematous, scaling rash involving the axilla and groin for 40 years.  Biopsied tissue from the affected areas revealed psoriasiform spongiotic dermatitis.  The pathologist who interpreted the laboratory results included differential diagnoses of allergic contact dermatitis, nummular dermatitis, and dermatophytosis.  He noted that partially treated psoriasis "cannot be excluded."  The examining dermatologist diagnosed the Veteran with inverse psoriasis involving the axillae, left inframamillary fold, right neck, groin, and gluteal cleft.

Having found a current disability, the Board must consider whether the disorder is related to the Veteran's military service.  The claims folder contains both positive and negative medical opinions on this question. 

In a December 2011 private medical opinion, the Veteran's treating dermatologist reported that he treated the Veteran for psoriasis.  He noted that he had reviewed the Veteran's service treatment records and found evidence of an undiagnosed rash that was evaluated in May 1974.  He stated, "This may represent the first eruption of psoriasis."

The March 2012 VA examiner opined that the Veteran's psoriasis was less likely than not incurred in or caused by service.  He noted that, while the Veteran was treated for a rash on his forearm, tinea cruris, and a rash on the inside of both of his legs and groin during service, the "acute rash episodes resolved with treatment prescribed and there was no evidence of chronic complain[ts]" in the service treatment records.  He also indicated that, despite the Veteran's contention that he has had a chronic rash problem since service, in multiple retention examinations and his separation examination, there were no complaints of skin rash problems and no physical findings of skin problems.  He further noted that there was no evidence that showed a skin problem within one year of separation from service.  Instead, he reported that the first diagnosis of psoriasis was in 2008, which was "almost 20 years after he was discharged from the military."

In contrast, in an October 2012 medical opinion, a medical officer at Laughlin Air Force Base reported that the Veteran has had psoriasis since 1974.  She indicated that his psoriasis manifested during service in Utapao, Thailand, and that since his separation in 1989, he reported he had been self-medicating his rashes.  

There is no reason to doubt the credibility of the Veteran's statements that he continued to have symptoms of the in-service rashes other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  In this case, the Veteran is competent and credible in his reports regarding the onset and progression of his observable symptomatology.  Thus, the Board does find the October 2012 medical opinion to be probative and persuasive.

For the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current psoriasis was incurred during his service.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence in the record, such a conclusion cannot be made in this case.   Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for psoriasis is warranted.  38 C.F.R. § 3.102. 



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for psoriasis is granted.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


